Citation Nr: 0904337	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-21 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for thoracic scoliosis.

2.  Entitlement to service connection for a low back 
disorder, claimed as lumbar spondylolisthesis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to October 
1978.

This matter is on appeal from the Cleveland, Ohio, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Thoracic scoliosis is characterized by complaints of 
occasional pain and by objective findings of a slightly 
limited range of motion.  

2.  Symptoms such as forward flexion greater than 30 degrees 
but less than 60 degrees, combined range of motion greater 
than 120 degrees, muscle spasms, guarding severe enough to 
result in an abnormal gait or abnormal spinal contour (such 
as scoliosis, reversed lordosis, or abnormal kyphosis), or 
incapacitating episodes have not been shown.  

3.  A low back disorder was not shown in service or for many 
years thereafter; lumbar spondylolisthesis is not related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
thoracic scoliosis are not met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.6., 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Diagnostic 
Code (DC) 5242, 5243 (2008).  

2.  A low back disorder, claimed as lumbar spondylolisthesis, 
was not incurred or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Increased Rating for Thoracic Scoliosis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see also Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).

The Board notes that the Veteran's increased rating claim is 
an appeal from an initial assignment of a disability rating.  
As such, the claims require consideration of the entire time 
period involved.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings is permissible.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Veteran is rated at 10 percent disabling analogous to DC 
5242 and 5243 for degenerative arthritis of the spine.  In 
order to warrant a rating of 20 percent, the evidence must 
show:
 
*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees;
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees;
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis; or 
*	incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the 
past 12 months.  

38 C.F.R. § 4.71a, DC 5242, 5243.  

The term "combined range of motion" refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5242 (2008).  

Additionally, an "incapacitating episode" is "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."  38 C.F.R. § 4.71a, Note 1, 
following DC 5243 (2008).  Furthermore, any associated 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, shall be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1, 
prior to DC 5243 (2008).  

In this case, the Board concludes that a 20 percent rating is 
not warranted.  First, the Veteran's range of motion is not 
sufficiently limited to warrant an increased rating.  
Specifically, in March 1991, he was observed to have 
"excellent flexibility in his spine" and, in August 1994, 
he again had "excellent flexibility in his spine."  
Additionally, in April 2006 he was able to touch his toes.    

Furthermore, at his VA examination in March 2006, he 
displayed a forward flexion of 70 degrees, 20 degrees of 
extension, 20 degrees of lateral flexion bilaterally and 20 
degrees of rotation bilaterally for a total combined range of 
motion of 170 degrees.  Therefore, since his forward flexion 
is in excess of 60 degrees and his combined range of motion 
is in excess of 120 degrees, an increased rating is not 
warranted on these bases.  

Next, the Veteran has never displayed an abnormal gait or 
guarding that has impacted his spinal contour.  Although he 
is service-connected for thoracic scoliosis, a characteristic 
mentioned in the diagnostic code, there is no evidence that 
thoracic scoliosis is attributed to an abnormal gait or 
guarding.  To the contrary, in March 1991, he "move[d] about 
quite well" and, during evaluations in November 2004, April 
and September 2005, he repeatedly exhibited a normal gait.  

Furthermore, there is no evidence that the Veteran has 
experienced incapacitating episodes as contemplated by the 
relevant diagnostic code.  Most notably, at his VA 
examination in March 2006, he denied "any recent periods of 
incapacitation requiring hospitalization or bed rest 
prescribed by a physician, although he does report that he 
has put himself on bed rest secondary to his back 
condition."  Therefore, an increased rating is not warranted 
on the basis of abnormal gait or incapacitating episodes.  

The Board also concludes that there is no evidence of any 
neurological disorders resulting from his thoracic spine 
disability despite his complaints of low back pain with 
numbness and tingling into the lower extremities in February 
2006.  Specifically, the Veteran's motor strength, sensory 
function and deep tendon reflexes as measured March 1991, 
August, June and November 2004, April, September and November 
2005 and his VA examination in March 2006 were all normal.  
Additionally, he denied bowel or bladder incontinence in 
February 2006 and at the VA examination in March 2006.  
Therefore, an increased rating based on neuralgia is not 
warranted.   

The Board recognizes the Veteran's complaints of persistent 
pain.  However, pain alone is not a factor that would impact 
a disability rating under the relevant diagnostic codes.  
Instead, as noted above, the Board may consider only the 
effect pain has on the relevant factors in the diagnostic 
codes which, in this case, focus primarily on mobility.  In 
any event, with the exception of incapacitating episodes, 
diagnostic codes here are evaluated identically "with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching." 

The Board has also considered the Veteran's statements as to 
his worsening disability.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
statements of additional impairment due to pain.  See Madden 
v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997); Cartright, 2 
Vet. App. at 25 (interest may affect the credibility of 
testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds no evidence that the Veteran's 
thoracic scoliosis has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

Here, the Veteran operated as a truck driver for many years.  
Furthermore, while his employability has been substantially 
limited due to his frequent seizures, his unemployment has 
not been attributed to his thoracic spine disability.  
Moreover, his medical care is through outpatient clinics, not 
hospitalization.  Therefore, the Board finds that referral 
for an extraschedular evaluation for his thoracic scoliosis 
under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the Veteran's symptoms do not nearly 
approximate the criteria for a disability rating of 20 
percent.  Consequently, the appeal is denied. 

Service Connection for a Low Back Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records indicate that there 
was no low back symptomatology while in service.  However, at 
his August 1978 separation physical, mild scoliosis was noted 
with a convexity to the right, although the pedicles and 
spinout processes were intact and there was also no 
paraspinous widening.  The Veteran reported no history of low 
back pain at that time and, most notably, there is no 
indication of a low back disorder at the time of his release 
from active duty.  Therefore, the evidence does not show a 
chronic low back disorder at the time of discharge.

The first indication of symptoms associated a low back 
disorder is reported in March 1991, although the Veteran 
stated in August 1994 that his back pain had existed for 
"the last eight or so years," dating it into the mid to 
late 1980s.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1978) and his earliest 
diagnosis in 1991 (13 years after discharge) or his reported 
low back complaints in approximately 1986 (8 years after 
discharge).  As such, the evidence does not support the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued low back complaints since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to a low back disorder for thirteen years 
following active duty service, and by his own statements for 
eight years after discharge.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's low back disorder to active duty, despite his 
contentions to the contrary.    

For example, at his August 1994 evaluation by an orthopedic 
specialist, he was diagnosed with lumbar spondylolisthesis, 
but the specialist believed it was due to "the job he has as 
a truck driver over the last several years."

Additionally, the Board places significant probative value on 
the March 2006 VA examination undertaken specifically to 
address the issue on appeal.  After reviewing the claims 
file, interviewing the Veteran, and conducting a physical 
examination, the examiner diagnosed lumbar spondylolisthesis 
of the L5-S1 disc with "obliteration of the posterior 
concavity of the L4-L5 disc."  However, the examiner also 
opined that the disorder was "more likely resulting from the 
patient's occupation as a truck driver."  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the Veteran's statements 
asserting a relationship between his currently-diagnosed 
lumbar spondylolisthesis and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the Veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's thoracic scoliosis claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for this 
claim.

As to the low back disorder, the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran in March and 
July 2004 that fully addressed all notice elements and were 
sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained his service 
treatment records as well as post-service VA and private 
outpatient treatment records.  Next, a specific VA medical 
opinion pertinent to the issues on appeal was obtained in 
March 2006.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for thoracic 
scoliosis is denied.

Service connection for a low back disorder, claimed as lumbar 
spondylolisthesis, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


